





CITATION:
Vancurenko
(RE) , 2011 ONCA 249



DATE: 20110331



DOCKET: C52622



COURT OF APPEAL FOR ONTARIO



Sharpe, MacFarland and LaForme JJ.A.







In The Matter of George
Vancurenko



George
Vancurenko
in person

Jill Presser and Crystal
Tomusiak
,
amicus curiae



Nadia Thomas, for the respondent



Heard & released orally:
March 18, 2011



On appeal from the decision of the Ontario Review Board, dated
          April 29, 2010.



ENDORSEMENT



[1]

The appellant appeals the Ontario Review Boards
    disposition ordering that he continue to be subject to a conditional discharge.
     We see no legal error in the Boards
    reasons.  We do not agree that the
    reasons of the Board with respect to the issue of significant risk to the
    public reveal any legal error or deficiency.

[2]

While the reasons of the Board do not specifically
    address all factors under s. 672.54 of the
Criminal Code
, we agree with the respondent that those reasons must
    be read in the context of the issue the Board was asked to decide, namely, did
    the appellant continue to pose a significant threat to public safety?

[3]

The real issue on this appeal is whether the Boards
    finding that the appellant continues to pose a significant threat to public
    safety and that a conditional discharge was the appropriate disposition was
    unreasonable.  The Board took into
    account the fact that Dr. Hill supported the appellants request for an
    absolute discharge.  However, the Board
    was not bound by Dr. Hills opinion and was required to consider the evidence
    as a whole.  As the Board noted, there is
    a long list of factors militating against an absolute discharge and in favour
    of maintaining the relatively lenient terms of the current conditional
    discharge.  Significant among those
    factors are: the appellants continuing pattern of criminal behaviour,
    including an assault conviction and a further allegation of assault in the
    recent past, his impulsivity, lack of judgment, negative attitude and the
    importance of continuing to monitor the appellant for drug and alcohol testing.

[4]

The appellant has made significant progress since he
    has been on conditional discharge for which he is to be commended.  However, especially in light of the continuing
    pattern of assaultive behaviour, we cannot say that the Boards disposition was
    unreasonable.

[5]

Accordingly, the appeal is dismissed.

Robert J. Sharpe J.A.

J. MacFarland J.A.

H.S.
LaForme
J.A.


